Case: 18-30370      Document: 00514804461         Page: 1    Date Filed: 01/22/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                   United States Court of Appeals
                                                                            Fifth Circuit
                                    No. 18-30370                          FILED
                                  Summary Calendar                  January 22, 2019
                                                                     Lyle W. Cayce
UNITED STATES OF AMERICA,                                                 Clerk


                                                 Plaintiff-Appellee

v.

SHANE JEANSONNE,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 1:17-CR-267-1


Before HIGGINBOTHAM, ELROD, and DUNCAN, Circuit Judges.
PER CURIAM: *
       Shane Jeansonne pleaded guilty to one count of possessing child
pornography in violation of 18 U.S.C. § 2252A(a)(5)(B).                     On appeal, he
challenges the substantive reasonableness of his 97-month, within-guidelines
prison sentence.
       A rebuttable presumption of reasonableness applies on appellate review
to a properly calculated, within-guidelines sentence. See United States v.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-30370     Document: 00514804461       Page: 2    Date Filed: 01/22/2019


                                    No. 18-30370

Cooks, 589 F.3d 173, 186 (5th Cir. 2009). A defendant rebuts the presumption
by showing that the sentence did not account for a factor that should have
received significant weight, gave significant weight to an irrelevant or
improper factor, or represented a clear error of judgment in balancing
sentencing factors. Id.
      Jeansonne argues that the district court abused its discretion in
imposing a 97-month prison term. In particular, he contends that the term is
greater than necessary to satisfy the 18 U.S.C. § 3553(a) factors, the district
court clearly erred in balancing the factors, his mitigating evidence
significantly   outweighed    the    aggravating    factors    presented    by   the
Government, and his arguments successfully rebut the appellate presumption
of reasonableness.
      The record reflects that the district court considered Jeansonne’s
mitigation arguments, his statutory maximum sentence of 20 years, his
guidelines range, and the § 3553(a) factors. After consideration, the court
concluded that a bottom-of-the-guidelines sentence was appropriate. Given
that the district court was in a superior position to find facts and judge their
import under § 3553(a), Jeansonne’s arguments are insufficient to rebut the
presumption of reasonableness. United States v. Campos-Maldonado, 531
F.3d 337, 339 (5th Cir. 2008); see, e.g., United States v. Ruiz, 621 F.3d 390, 398
(5th Cir. 2010); United States v. Gomez-Herrera, 523 F.3d 554, 565-66 (5th Cir.
2008).
      Accordingly, the judgment of the district court is AFFIRMED.




                                         2